DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, sub-species 1 in the reply filed on 4/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 4 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2022. The requirement is deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-18 of U.S. Patent No. 10,856,992. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US Pub. No. 2010/0023130; hereinafter Henry) in view of Matthews et al. (US Pat. No. 4,659,331; hereinafter Matthews).
Henry teaches the following regarding claim 1: an implant device comprising: a base (Fig. 13) having a surface (lower surface) that mates with bone (para. 0101); and a plurality of protrusions (porous anchors) positioned on the base (Fig. 13) and extending from the surface of the base that mates with bone (Fig. 13), wherein the plurality of protrusions are porous structures to increase area for bone growth (Fig. 13; para. 0087).  
Regarding claims 1-3, 9, 11, 13, and 18, Henry teaches the limitations of the claimed invention, as described above. Henry further recites that its anchors can be provided with any desired size or shape (para. 0087). However, it does not explicitly recite that the protrusions have a tapered shape. Matthews teaches that it is well-known in the art that porous anchors (35, 69, 107, and/or 153) are provided with a tapered shape having a wider bottom portion than top portion (Figs. 1-5, 7, 10, 15; col. 8, lines 46-col. 9, lines 11). The plurality of tapered protrusions have a porous/textured surface and have the same material as the base (col. 4, lines 27-36). The plurality of tapered protrusions extend in a direction perpendicular to the surface of the base (Figs. 1-5, 7, 10, 15, where the protrusions extend outward in a vertical direction and the vertical direction is perpendicular to the base), and are tapered in the direction perpendicular to the surface of the base (Figs. 1-5, 7, 10, 15, where the protrusions taper in a vertical direction). These shapes and materials taught by Matthews better anchor the implant in place and further encourage tissue ingrowth at the implant. It would have been obvious to one having ordinary skill in the art to modify the anchor shape and the implant materials of Henry, according to the teachings of Matthews, in order to better anchor the implant in place and further encourage tissue ingrowth at the implant.
Please note that the method of making or forming a device is not considered germane to the patentability of the device itself. In device claims, method limitations are considered in so far as it further defines the final structure of the claimed device. As presently worded, the scope of the method claim language fails to structurally distinguish the present application’s device from the prior art. 
Henry teaches the following regarding claim 5: the implant device of claim 1, wherein the plurality of tapered protrusions vary in porosity (paras. 0050-0052, 0065).  
Henry teaches the following regarding claim 6: the implant device of claim 1, wherein the plurality of tapered protrusions have respective bottom portions contacting the base and respective top portions opposite the bottom 2portions (Fig. 13), and wherein the plurality of tapered protrusions vary in porosity such that the respective bottom portions of the plurality of tapered protrusions are more porous than the respective top portions of the plurality of tapered protrusions (paras. 0050-0052, 0065).  
Henry teaches the following regarding claim 7: the implant device of claim 1, wherein the plurality of tapered protrusions have respective bottom portions contacting the base and respective top portions opposite the bottom portions (Fig. 13), and wherein the plurality of tapered protrusions have a volume percentage of porosity vary between about 30%-70% between the respective bottom portions of the plurality of tapered protrusions and the respective top portions of the plurality of tapered protrusions (paras. 0050-0052).  
Henry teaches the following regarding claim 8: the implant device of claim 1, wherein the plurality of tapered protrusions have respective bottom portions contacting the base and respective top portions opposite the bottom portions (Fig. 13), and wherein the plurality of tapered protrusions are less porous at the respective top portions of the plurality of tapered protrusions that are inserted deeper into bone than at the respective bottom portions of the plurality of tapered protrusions (paras. 0050-0052, 0065).  
Henry teaches the following regarding claim 9: the implant device of claim 1, wherein the plurality of tapered protrusions have respective bottom portions contacting the base and respective top portions opposite the bottom portions (Figs. 13), and wherein a porosity of the plurality of tapered protrusions increases along a length of the plurality of tapered protrusions from the respective top portions to the respective bottom portions of the plurality of tapered protrusions (paras. 0050-0052, 0065).  
Regarding claim 10, Henry, as modified by Matthews, teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite the values of the spaces between the protrusions. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal values of the spaces between the protrusions needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the values of the spaces between the protrusions, would have been obvious at the time of applicant's invention in view of the teachings of Henry and Matthews. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Henry teaches the following regarding claim 12: the implant device of claim 1, wherein the implant device is one integral component (Fig. 13), and the base and the plurality of tapered protrusions are manufactured as one piece.  
Henry teaches the following regarding claim 13: the implant device of claim 1, wherein the base also is a porous structure (paras. 0050-0052, 0065).  
Henry teaches the following regarding claim 18: an implant device comprising: a base (Fig. 13) having a surface (lower surface) that mates with bone; and a plurality of protrusions (porous anchors) positioned on the base (Fig. 13) and extending from the surface of the base that mates with bone (Fig. 13), wherein the plurality of tapered protrusions are structures that vary in porosity (paras. 0050-0052, 0065, 0087).  
Henry teaches the following regarding claim 19: the implant device of claim 18, wherein the plurality of tapered protrusions have respective bottom portions contacting the base and respective top portions opposite the bottom portions (Fig. 13), and wherein the plurality of tapered protrusions vary in porosity such that the respective bottom portions of the plurality of tapered protrusions are more porous than the respective top portions of the plurality of tapered protrusions (paras. 0050-0052, 0065).  
Henry teaches the following regarding claim 20: the implant device of claim 18, wherein the plurality of tapered protrusions have respective bottom portions contacting the base and respective top portions opposite the bottom portions (Fig. 13), and wherein the plurality of tapered protrusions have a volume percentage of porosity vary between about 30%-70% between the respective bottom portions of the plurality of tapered protrusions and the respective top portions of the plurality of tapered protrusions (paras. 0050-0052, 0065).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774